     Case 1:19-cv-00900-AWI-BAM Document 13 Filed 01/15/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JASON MCCLAIN,                                     Case No. 1:19-cv-00900-BAM (PC)
12                        Plaintiff,                     SCREENING ORDER GRANTING
                                                         PLAINTIFF LEAVE TO FILE AMENDED
13            v.                                         COMPLAINT OR NOTIFY COURT OF
                                                         WILLINGNESS TO PROCEED ON
14    M. SCHOO, et al.,                                  COGNIZABLE CLAIM
15                        Defendants.                    (ECF No. 1)
16                                                       THIRTY-DAY DEADLINE
17

18

19          Plaintiff Jason McClain (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff’s complaint, filed on June 14,
21   2019, is currently before the Court for screening. (ECF No. 1.)
22          I.      Screening Requirement and Standard
23          The Court is required to screen complaints brought by prisoners seeking relief against a
24   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
25   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous or
26   malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief
27   from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
28
                                                         1
     Case 1:19-cv-00900-AWI-BAM Document 13 Filed 01/15/20 Page 2 of 7

 1           A complaint must contain “a short and plain statement of the claim showing that the pleader

 2   is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

 3   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 4   do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 5   550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as true, courts “are not required

 6   to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir.

 7   2009) (internal quotation marks and citation omitted).

 8           To survive screening, Plaintiff’s claims must be facially plausible, which requires sufficient

 9   factual detail to allow the Court to reasonably infer that each named defendant is liable for the

10   misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret Serv.,

11   572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully is not

12   sufficient, and mere consistency with liability falls short of satisfying the plausibility standard.

13   Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

14           A.      Plaintiff’s Allegations

15           Plaintiff is currently housed at R.J. Donovan Correctional Facility in San Diego, California.

16   The events in the complaint are alleged to have occurred at North Kern State Prison during a

17   transportation stop.    Plaintiff names the following defendants: (1) Sergeant M. Schoo; (2)

18   Correctional Officer L. Gonzalez; and (3) Correctional Officer A. Brooks.

19           Plaintiff alleges that the events at issue occurred during Plaintiff’s transportation by the

20   California Department of Corrections and Rehabilitation (“CDCR”) transportation team consisting
21   of Defendants Schoo, Gonzalez and Brooks. Plaintiff is a max custody level 4 inmate who requires

22   special transportation accommodations that include full transportation restraints, constant

23   observation and single placement in the bus security holding cell. Plaintiff is an openly transgender

24   inmate vulnerable/open to physical attacks by overly aggressive inmates and for this reason

25   Plaintiff fully depends upon correctional staff protection.

26           On February 7, 2018, Plaintiff spoke to Defendant Schoo about his safety concerns while
27   under escort/transport. Plaintiff stated to Defendant Schoo, “I’m not going to have any problems

28   during transport am I.” Defendant Schoo replied, “I’m well [aware] of who you, and what you
                                                          2
     Case 1:19-cv-00900-AWI-BAM Document 13 Filed 01/15/20 Page 3 of 7

 1   are.” He then added, “You’ll be safe on this ride.” (ECF No. 1 at 4.)

 2          Plaintiff was placed in waist chain restraints by Defendant Gonzalez and escorted to the

 3   transportation bus. Defendant Brooks then placed Plaintiff in security leg restraints. Defendants

 4   Gonzalez and Brooks escorted Plaintiff on to the transportation bus. Instead of placing Plaintiff

 5   inside the single-man security cell, they opted to seat Plaintiff among other inmates in the back of

 6   the bus. Before the transportation bus exited the prison facility, Defendant Shoo conducted a

 7   security walk through and conducted a head count.

 8          During the February 7, 2018 bus ride, the transportation team stopped at North Kern State

 9   Prison to pick up more inmates. Defendants Shoo and Brooks exited the bus, leaving Defendant

10   Gonzalez to load and watch those inmates entering the bus and those already seated on the bus.

11   Defendant Gonzalez eventually exited the bus, leaving Plaintiff and the other inmates unattended.

12   One of the newly arrived inmates, Inmate Ritter, used this opportunity to slip out of his handcuffs

13   and waist chain restraints and then attack Plaintiff from behind. Inmate Ritter wrapped the waist

14   chain restraints completely around Plaintiff’s neck, stopping his breathing. Plaintiff feared for his

15   life and struggled to free himself without success.           After Plaintiff fought for his life for

16   approximately 3 or 4 minutes, Defendant Gonzalez returned to the bus and heard Plaintiff’s gags

17   and attempts to call for help. Plaintiff then heard the bus horn sound. Defendants Schoo and Brooks

18   then arrived and were able to subdue Plaintiff’s attacker, Inmate Ritter. Plaintiff was then escorted

19   from the bus and into North Kern State Prison, where he was evaluated by medical staff.

20          Plaintiff alleges that the defendants attempted to cover up the incident by not allowing
21   Plaintiff to be fully assessed or medically evaluated. Plaintiff also claims that medical staff failed

22   to properly document Plaintiff’s injuries on the medical report. After the medical evaluation,

23   Plaintiff was escorted by Defendant Brooks and placed back on the transportation bus. Plaintiff

24   was secured inside of the bus security transportation cell.

25          Plaintiff alleges that he suffered mental and physical injuries. His physical injuries included

26   bruising, uncontrollable pain, neck stiffness and difficulty sleeping. Plaintiff seeks a declaration
27   that his Eighth Amendment rights were violated. He also seeks compensatory and punitive

28   damages.
                                                        3
     Case 1:19-cv-00900-AWI-BAM Document 13 Filed 01/15/20 Page 4 of 7

 1          B.      Discussion

 2                  1. Eighth Amendment – Failure to Protect

 3          Prison officials have a duty under the Eighth Amendment to protect prisoners from violence

 4   at the hands of other prisoners because being violently assaulted in prison is simply not part of the

 5   penalty that criminal offenders pay for their offenses against society. Farmer v. Brennan, 511 U.S.

 6   825, 833-34 (1994); Clem v. Lomeli, 566 F.3d 1177, 1181 (9th Cir. 2009); Hearns v. Terhune, 413

 7   F.3d 1036, 1040 (9th Cir. 2005). However, prison officials are liable under the Eighth Amendment

 8   only if they demonstrate deliberate indifference to conditions posing a substantial risk of serious

 9   harm to an inmate; and it is well settled that deliberate indifference occurs when an official acted

10   or failed to act despite his knowledge of a substantial risk of serious harm. Farmer, 511 U.S. at 834,

11   841; Clem, 566 F.3d at 1181; Hearns, 413 F.3d at 1040.

12          At the pleading stage, the Court finds that Plaintiff’s complaint states a cognizable claim

13   against Defendants Schoo, Gonzalez and Brooks for failure to protect him from harm in violation

14   of the Eighth Amendment.

15                  2. Eighth Amendment – Medical Care

16          Although unclear, Plaintiff may be attempting to assert a claim for deliberate indifference

17   to his medical needs. A prisoner’s claim of inadequate medical care does not constitute cruel and

18   unusual punishment in violation of the Eighth Amendment unless the mistreatment rises to the level

19   of “deliberate indifference to serious medical needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.

20   2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for deliberate
21   indifference requires Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that failure

22   to treat a prisoner's condition could result in further significant injury or the ‘unnecessary and

23   wanton infliction of pain,’” and (2) “the defendant's response to the need was deliberately

24   indifferent.” Jett, 439 F.3d at 1096.

25          A defendant does not act in a deliberately indifferent manner unless the defendant “knows

26   of and disregards an excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837. “Deliberate
27   indifference is a high legal standard,” Simmons v. Navajo Cty. Ariz., 609 F.3d 1011, 1019 (9th Cir.

28   2010); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), and is shown where there was “a
                                                        4
     Case 1:19-cv-00900-AWI-BAM Document 13 Filed 01/15/20 Page 5 of 7

 1   purposeful act or failure to respond to a prisoner’s pain or possible medical need” and the

 2   indifference caused harm. Jett, 439 F.3d at 1096.

 3          In applying this standard, the Ninth Circuit has held that before it can be said that a

 4   prisoner’s civil rights have been abridged, “the indifference to his medical needs must be

 5   substantial. Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause

 6   of action.” Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S.

 7   at 105–06). “[A] complaint that a physician has been negligent in diagnosing or treating a medical

 8   condition does not state a valid claim of medical mistreatment under the Eighth Amendment.

 9   Medical malpractice does not become a constitutional violation merely because the victim is a

10   prisoner.” Estelle, 429 U.S. at 106; see also Anderson v. Cty. of Kern, 45 F.3d 1310, 1316 (9th Cir.

11   1995). Even gross negligence is insufficient to establish deliberate indifference to serious medical

12   needs. See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990).

13          Further, a “difference of opinion between a physician and the prisoner—or between medical

14   professionals—concerning what medical care is appropriate does not amount to deliberate

15   indifference.” Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012) (citing Sanchez v. Vild, 891

16   F.2d 240, 242 (9th Cir. 1989)), overruled in part on other grounds, Peralta v. Dillard, 744 F.3d

17   1076, 1082–83 (9th Cir. 2014); Wilhelm v. Rotman, 680 F.3d 1113, 1122–23 (9th Cir. 2012) (citing

18   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)). Rather, Plaintiff “must show that the course

19   of treatment the doctors chose was medically unacceptable under the circumstances and that the

20   defendants chose this course in conscious disregard of an excessive risk to [his] health.” Snow, 681
21   F.3d at 988 (citing Jackson, 90 F.3d at 332) (internal quotation marks omitted).

22          As currently pled, the Court finds that Plaintiff’s complaint does not state a cognizable claim

23   for deliberate indifference to serious medical needs in violation of the Eighth Amendment.

24   According to the allegations in the complaint, Plaintiff received prompt medical attention after the

25   attack. Plaintiff’s assertions that any such treatment was negligent are not sufficient to support an

26   Eighth Amendment claim. Additionally, Plaintiff’s mere disagreement with the form of treatment
27   also is not sufficient to support an Eighth Amendment claim.

28   ///
                                                         5
     Case 1:19-cv-00900-AWI-BAM Document 13 Filed 01/15/20 Page 6 of 7

 1           IV.    Conclusion and Order

 2           The Court finds that Plaintiff’s complaint states a cognizable claim against Defendants

 3   Schoo, Gonzalez and Brooks for failure to protect him from harm in violation of the Eighth

 4   Amendment. However, Plaintiff’s complaint fails to state any other cognizable claims. Plaintiff

 5   will be granted leave to amend his complaint to cure the identified deficiencies to the extent he is

 6   able to do so in good faith. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

 7           If Plaintiff does not wish to file an amended complaint and he is agreeable to proceeding

 8   only on the cognizable claim identified by the Court, he may file a notice informing the Court that

 9   he does not intend to amend and he is willing to proceed only on his cognizable claim. The Court

10   will then recommend that the remaining claim be dismissed from this action, and the Court will

11   provide Plaintiff with the requisite forms to complete and return so that service of process may be

12   initiated.

13           If Plaintiff wishes to file an amended complaint, any such amended complaint should be

14   brief, Fed. R. Civ. P. 8(a), but it must state what each named defendant did that led to the deprivation

15   of Plaintiff’s constitutional rights, Iqbal, 556 U.S. at 678-79, 129 S.Ct. at 1948-49. Although

16   accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to relief above the

17   speculative level . . . .” Twombly, 550 U.S. at 555 (citations omitted).

18           Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

19   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

20   “buckshot” complaints).
21           Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

22   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

23   complaint must be “complete in itself without reference to the prior or superseded pleading.” Local

24   Rule 220.

25           Based on the foregoing, it is HEREBY ORDERED that:

26           1.     The Clerk’s Office shall send Plaintiff a complaint form;
27           2.     Within thirty (30) days from the date of service of this order, Plaintiff must either:

28           a.     File a first amended complaint curing the deficiencies identified by the Court in this
                                                         6
     Case 1:19-cv-00900-AWI-BAM Document 13 Filed 01/15/20 Page 7 of 7

 1   order; or

 2          b.      Notify the Court in writing that he does not wish to file a first amended complaint

 3   and he is willing to proceed only on his cognizable claim for failure to protect him from harm in

 4   violation of the Eighth Amendment against Defendants Schoo, Gonzalez and Brooks; and

 5          3.      If Plaintiff fails to comply with this order, the Court will recommend dismissal of

 6   this action, without prejudice, for failure to obey a court order and for failure to prosecute.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     January 14, 2020                             /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         7
